Citation Nr: 1456494	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-12 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to March 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs.

Additional evidence was received subsequent to the most recent supplemental statement of the case (SSOC) in March 2013.  The evidence is not pertinent to the claim on appeal.  Thus, a remand for another SSOC is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

Because of his ED, the Veteran has loss of erectile power, but not a physical penile deformity.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for the ED. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.

The Veteran's service treatment records and post-service treatment records have been obtained.  Additionally, the Veteran has been afforded VA examinations in connection with the claim.  The examinations are adequate for evaluating the Veteran's erectile dysfunction in the context of the rating criteria.  Therefore, VA's duty to assist has been met.

II. Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.

In the June 2010 RO decision, service connection was granted for the Veteran's ED.  A noncompensable rating was assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7522 effective April 1, 2009.  He was also granted special monthly compensation (SMC) for loss of use of a creative organ, also effective April 1, 2009.

ED is not specifically listed in the rating schedule.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  The most closely aligned criteria for this disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20-percent disabling, also noting the adjudicator is to review for entitlement to SMC under 38 C.F.R. § 3.350-which, as mentioned, the Veteran already is receiving.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2014).

So resolution of this appeal ultimately turns on whether the Veteran has deformity of his penis in addition to ("with") the loss of erectile power on account of his ED. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding, instead, that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Treatment records from the Loma Linda Health Care Service from April 2009 do not show treatment for ED.  On VA examination in March 2010, the Veteran complained of an inability to maintain an erection.  Examination of his penis, however, was normal in terms of not detecting a physical deformity.  On examination in February 2013, the Veteran's penis was again noted as normal with no evidence of a physical deformity.

In June 2011 and May 2012, the Veteran contended that a higher rating is warranted because he has loss of erectile power.  The Board is not disputing he has loss of erectile power, as indeed, he is already receiving SMC for loss of use of a creative organ under 38 C.F.R. § 3.350(a) (2014).  See also 38 U.S.C.A. § 1114(k) (West 2014).  A footnote in Diagnostic Code 7522, as mentioned, indicates the disability is to be reviewed for entitlement to SMC for loss of use of a creative organ under 38 C.F.R. § 3.350(a), which is no longer a concern since this already has been done.  But the key factor in establishing entitlement to a compensable evaluation is showing he also has deformity of his penis, meaning a physical deformity, which the medical evidence in the file does not indicate.

This conclusion is not contradicted by statements from the Veteran, as he has indicated only loss of use and not deformity.  Therefore, the preponderance of the evidence is against his claim for a higher (compensable) initial rating for his ED, in turn meaning the "benefit-of-the-doubt" rule is inapplicable, and that his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out, however, that there is no suggestion the Veteran's ED is so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of this disability (loss of erectile power) are contemplated by the schedular criteria.  Without sufficient evidence reflecting that his disability picture is not contemplated by the Rating Schedule, referral for a determination of whether his disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

An initial compensable rating for ED is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


